              EXHIBIT 1

                        Part 1




Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 1 of 35
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                                Page 1 of 34




    Home           Moments                                                                                        Have an account? Log in
                                                                         pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top      Latest      People     Photos     Videos   News      Broadcasts                                                                          


                                                      Jeff @GoldmanJeff · Oct 23                                                               
   Search filters · Show
                                                      Replying to @KyleWoestmann92
                                                      Snack Factory Pretzel Crisps are a solid choice, and versatile (dips). Gluten Free
   New to Twitter?                                    version is extra crunchy.

   Sign up now to get your own                                    
   personalized timeline!
                                                      Pretzel Crisps® @PretzelCrisps · Oct 23                                                  
                                                      Replying to @Brittneyfergie
                     Sign up
                                                      Thank you for the love! We have shared your feedback with the team but please
                                                      be sure to let them know here: slletsconnect.com/pretzel-crisps/ so we can make
                                                      this right!
   New York trends
                                                                  
   Cesar Sayoc
   413K Tweets
                                                      scarywomanvoter @cestlah · Oct 23                                              
   Mitchell Robinson                                  Avoid:
   Steve Kerr                                         Snyder’s of Hanover, Lance, Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory
                                                      Pretzel Crisps, Pop Secret, Emerald and Late July; Pepperidge Farm cookies and
   Noah Vonleh
                                                      Goldfish crackers; Arnott’s, Kjeldsens and Royal Dansk biscuits; V8 beverages;
   Christopher Wray                                   Bolthouse Farms etc
   8,741 Tweets

   Cesar Altieri                                                            Kenneth P. Vogel 
                                                                                              @kenvogel
   21.2K Tweets
                                                                            Vice President of Government Affairs for
   #AmericanVandal                                                          @CampbellSoupCo @johnston_kelly (a former Secretary
   1,468 Tweets                                                             of the US Senate under Bob Dole) spreading conspiracy
   Hugh Hewitt                                                              theory about @GeorgeSoros' @OpenSociety planning…
   7,949 Tweets                                         Show this thread
   FBI Director Wray
   25.5K Tweets
                                                                      1             1
   Frank Ntilikina
                                                      White Male but Spooky @arstotzka77 · Oct 23                                              
   © 2018 Twitter About Help Center Terms             Replying to @PretzelCrisps
   Privacy policy Cookies Ads info                    Definitely not pretzels

                                                                  
                                                      Memory Bostwick @MemoryB · Oct 23                                             
                                                      @PretzelCrisps found these at my local Dollar Tree and my life may never be the
                                                      same. Now I have to go back and buy out the store.




          Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 2 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                         Page 2 of 34




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                                             1


                                                Hol          @hollydotray · Oct 23                                                
                                                I rarely go into Lidl but when I do, they amaze me...some small apple juice
                                                cartons, a giant pretzel, some biscuits, a bottle of water and a bug pack of crisps
                                                for £2.75!!

                                                                             3


                                                Pretzel Crisps® @PretzelCrisps · Oct 23                                                 
                                                The #playoffs are here, so who will be crowned the champ?! #PretzelCrisps
                                                snacks, of course!




                                                                             3


                                                patheticgirl43 @lizarxe · Oct 22                                                
                                                picture this: me, in my kitchen with the lights off, shoveling hummus and pretzel
                                                crisps in my mouth while putting chik’n nuggets in the oven. at 11:41pm

                                                                             7


                                                Mexicouponers @mexicouponers · Oct 22                                                   
                                                Snack Factory Pretzel Crisps ONLY $1.25 at Kroger (Reg $3.49)
                                                mexicouponers.com/snack-factory-…



        Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 3 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                          Page 3 of 34




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                            
                                                brittneyfergie @Brittneyfergie · Oct 22                                       
                                                @PretzelCrisps I seriously loveeee your pretzels. But you need to work on the
                                                packaging. Majority of my bags are always crumbles. Hard to dip them!
                                                #bestsnack

                                                     1                        1


                                                Unwise Gamgee @LimbergRyan · Oct 22                                                      
                                                I left my bag of Pretzel Crisps open overnight now they Pretzel Crunches
                                                FUCK

                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Oct 22                                                  
                                                The spiders don't bite but the flavor sure will! #Halloween2018
                                                instagram.com/p/BpPX76TDqWR/…

                                                                1             1


                                                Jodi Danen, RDN @JodiDanenRD · Oct 22                                                    
                                                Living in Green Bay, Wisconsin, it's nealry impossible not to be a football fan.

                                                It’s in our blood, people here like to say we bleed green and gold. If you follow
                                                football... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps @latejulyorganic
                                                #gamedayappetizer #tacodiprecipe




                                                            
                                                Pretzel Crisps® @PretzelCrisps · Oct 22


        Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 4 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                     Page 4 of 34



                                                                                                                                   
    Home         Moments                      Apple. Cheesecake.pretzel                            ALL of the boxes.
                                                                                                         Have an account? Log in
                                                                          crisps since:2018-10-01 until:2018-10-24
                                                                   Trifles. This #dessert is checking


 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                    




                                                                2            3


                                                Pete @Pete_zah931 · Oct 21                                                         
                                                Sesame flavor @PretzelCrisps are straight fire. Get them, eat them, you're
                                                welcome.

                                                                             3


                                                snacks ( ͡° ͜ʖ ͡°) @croissantmom · Oct 21                                    
                                                AHH...Stahhp. I coulda dropped mah Pretzel Crisps, Banana Rolls, and Ring Pop

                                                            
                                                   Kay Watson @Kaylore · Oct 21                                                    
                                                Perfect lunch: @ArlaFoodsUS Mediterranean Garden cream cheese spread &
                                                orginal @PretzelCrisps

                                                                             1


                                                Pretzel Crisps® @PretzelCrisps · Oct 21                                     
                                                Jalapeño poppin' x2 this #FootballSunday! What are you snackin' on for game
                                                day? #PretzelCrisps




                                                                1            2


                                                Shaun Beesley @shbees · Oct 20                                                     
                                                @PretzelCrisps happy halloween




        Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 5 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                         Page 5 of 34




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                                             1


                                                jigs @JasonsJigs · Oct 20                                                               
                                                Another pretzel error

                                                Snack Factory Pretzel Crisps, Cinnamon Sugar, 7.2 Oz, 12 Ct

                                                bit.ly/2Cv0IjO




                                                               1




        Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 6 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                        Page 6 of 34



                                                                 · Oct 20                                                              
    Home         Moments                      A few of you luckedpretzel
                                                                     out on    the last pretzel jig - 
                                                                                                               Have an account? Log in
                                                                           crisps since:2018-10-01 until:2018-10-24
                                                                                                      here's another


 pretzel crisps since:2018-10-01   until:2018-10-24
                               (3 Pack) Snack Factory Pretzel Crisps, Sourdough, 7.2 Oz, 12 Ct

                                                bit.ly/2S4z5TZ
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                        




                                                                               1


                                                Cage ‘em Travis @rocknrollsoapbx · Oct 20                                  
                                                I love Pretzel Crisps, but too many of them break into too-small-to-scoop-
                                                hummus pieces. How can I use these small pieces? As breadcrumbs? In salmon
                                                patties? Very tempted to try!

                                                                               2


                                                Strawknee @AndyStraughan · Oct 20                                                    
                                                Number 3, this one is up to 6.5%

                                                I’ve had a pack of jalapeño pretzel crisps for lunch so I should be fine.....




        Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 7 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                             Page 7 of 34




    Home         Moments                                                                                       Have an account? Log in
                                                                      pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                             




                                                                                 2

                                                Show this thread

                                                kelly @bellykeach · Oct 20                                                                  
                                                brb gonna get common law married to this specific bag of garlic parmesan
                                                pretzel crisps

                                                                                 1


                                                Pretzel Crisps® @PretzelCrisps · Oct 20                                   
                                                Savory snacking MOOD: feta cheese + Sea Salt & Cracked Pepper #PretzelCrisps




                                                                 2               4


                                                Mirella Veloso @Mi_veloso · Oct 20                                            
                                                Pretzel crisps with white chocolate and peppermint are the thing I never knew I
                                                needed, except they use the salted pretzels and cover them. Why, why? :(

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Oct 20                                                     
                                                Replying to @thibodeauxkorey
                                                We like your style!



        Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 8 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                           Page 8 of 34



                                                              
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-10-01 until:2018-10-24


                                                @PretzelCrisps hi i need a lifetime supply of your buffalo wing flavor crisps plz
 pretzel crisps since:2018-10-01
                               and until:2018-10-24
                                   thx!:)

                                                    1         
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                           
                                                Grocery Outlet @StanwoodGO · Oct 19                                           
                                                Snack Factory Pretzel Crisps are $1.99 ea. at the Grocery Outlet in Stanwood.

                                                While supplies last.

                                                Another reason to Shop us FIRST and SAVE MORE

                                                #stanwood #stanwoodwashington… instagram.com/p/BpIVRMyh_6x/…

                                                              
                                                Pretzel Crisps® @PretzelCrisps · Oct 19                                                   
                                                What flavor are you snacking on this season!? #Fall #PretzelCrisps
                                                instagram.com/p/BpHkvdaj7GT/…

                                                                 1             3


                                                Pretzel Crisps® @PretzelCrisps · Oct 19                                                   
                                                Step 1: Mix the ingredients
                                                Step 2: Delight your guests with this spooky spider #dip! #pretzelcrisps
                                                ow.ly/GnD830mclS6




                                                                 2             1


                                                JimGar @crimson_moon69 · Oct 19                                                           
                                                This 'Pretzel Crisps' are really good, especially with some hummus.
                                                #snackfactory #pretzelcrisps #snack #food #yum #delicious #pretzel
                                                instagram.com/p/BpH2SuOhF_1/…

                                                              
                                                         nature gal helen         @heplen · Oct 19                                        
                                                Replying to @ColinJCarlson
                                                i discovered the game-changing combination of everything bagel flavored
                                                pretzel crisps and cream cheese.

                                                    1                          4


                                                chloe @chloexcvii · Oct 19                                                     
                                                ok now some pretzel crisps. All the dogs in these videos are so cute because the
                                                fam is so excited and they are just like jumping around. Also someone’s mom was
                                                like “I thought you were just fat” also the dads on here are cute




        Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 9 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                          Page 9 of 34




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                        




                                                                              4

                                                Show this thread

                                                Schamtoo @Schamtoo · Oct 18                                                              
                                                Lately:
                                                1. Grapes
                                                2. Pretzel Crisps with peanut butter
                                                3. Hummus and everything
                                                4. Ruffles cheese and onion potato chips
                                                5. Zergs


                                                      EspantaLos     @carlosfixesall
                                                  Replying to @Schamtoo
                                                  Snacks


                                                     1       
                                                courtneyy @baesonnn · Oct 18                                                             
                                                i love hummus and pretzel crisps period

                                                                              2


                                                Kyle Coyote @KCoyote123 · Oct 18                                                         
                                                Replying to @PretzelCrisps
                                                Photo didn't load, and I interpreted it as "is it possible babies taste as good as
                                                they look?"

                                                             
                                                Shanna       ︽✵︽ @PinaCocoblog · Oct 18                                                  
                                                We love pretzel crisps, but if I handed these out in lieu of candy - my house
                                                would get egged, pumpkins smashed etc.


                                                                     Pretzel Crisps® @PretzelCrisps
                                                                     What's on your #Halloween          treat list?



       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 10 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                         Page 10 of 34




    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01
                                until:2018-10-24
                                             1


                                                Pretzel Crisps® @PretzelCrisps · Oct 18                                                   
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                What's on your #Halloween    treat list?




                                                    1            4             12


                                                Pretzel Crisps® @PretzelCrisps · Oct 18                                                   
                                                Replying to @ItalkTV2
                                                Find the full recipe here!

                                                                       Spooky Spider Dip - Pretzel Crisps®
                                                                       Make this recipe with guacamole, salsa, sour cream, and
                                                                       Snack Factory® Pretzel Crisps® for a spooky Halloween
                                                                       dip sure to be a party pleaser.
                                                                       pretzelcrisps.com



                                                                               1


                                                free drew @andrewlambert_9 · Oct 17                                                       
                                                Replying to @versxcesocks
                                                her hips so flat they lookin like pretzel crisps homie

                                                                 1             1


                                                I talk TV @ItalkTV2 · Oct 17                                                              
                                                Replying to @PretzelCrisps
                                                What’s the actual recipe though ? Is that cream cheese? And what’s the orange
                                                seasoning ? Lol

                                                    1        
                                                Pretzel Crisps® @PretzelCrisps · Oct 17                                                   
                                                We're all about snacking #onthego #rethinkyourpretzel
                                                instagram.com/p/BpCbqqeDdqJ/…

                                                                               4


                                                     @yosoynyah · Oct 17                                                                  
                                                Them pretzel crisps boi.

                                                             
                                                Michaela Copenhaver @lightweighteats · Oct 17                                 
                                                How many pretzels is too many pretzels? Note: I have a 1.75 lb bag of pretzel
                                                crisps.


       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 11 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                        Page 11 of 34



                                                  13% > 1.75 pounds
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-0162%until:2018-10-24
                                    "too many pretzels" DNE

                                                8 votes • Final results
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         

                                                             
                                                lola @LolllaaaM · Oct 17                                                                 
                                                I really wish I would’ve never bought these siracha lime pretzel crisps cuzzzz
                                                uhhh let’s just say the bags almost gone

                                                    1        
                                                Show this thread

                                                Blanche Everheaux @SupDre · Oct 17                                                       
                                                These aren't even morning snacks. It's like blue cheese and pretzel crisps.....

                                                                              1

                                                Show this thread

                                                Pretzel Crisps® @PretzelCrisps · Oct 17                                          
                                                Fall flavors that we can all get behind! Like butternut squash and sweet potato!
                                                #PretzelCrisps




                                                                 2            8


                                                Angela Fountain @TrumpNation74 · Oct 17                                                  
                                                Replying to @PretzelCrisps
                                                Yum! Xo

                                                             
                                                Jacob Gershman 
                                                                @jacobgershman · Oct 17                                                 
                                                Replying to @mikeyfuntime
                                                A 5 rating is very challenging. It helps to give drivers snacks, remembering which
                                                ones prefer Doritos, Pretzel Crisps, string cheese or jerky. If there's gridlock on
                                                FDR, tell the driver you're happy to hop out in the middle of the highway.
                                                Sobbing/begging works on some too.

                                                             
                                                Jodi Danen, RDN @JodiDanenRD · Oct 16                                          
                                                #sponsored This layered taco dip recipe has fewer calories and fat compared to
                                                other versions of this traditional chip dip, but keeps all the flavor!




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 12 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                         Page 12 of 34



                                                The perfect appetizer ... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps
    Home         Moments                      @latejulyorganic #pretzel                                     Have an account? Log in
                                                                           crisps since:2018-10-01 until:2018-10-24
                                                                   gamedayappetizer        #tacodiprecipe


 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                             
                                                Haley Cook @h_cook24 · Oct 16                                                            
                                                Peanut butter & pretzel crisps are

                                                                                1


                                                Create Kids Club @createkidsclub · Oct 16                                      
                                                #sponsored This layered taco dip recipe has fewer calories and fat compared to
                                                other versions of this traditional chip dip, but keeps all the flavor!

                                                The perfect appetizer ... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps
                                                @latejulyorganic #gamedayappetizer #tacodiprecipe




                                                             
                                                costco_carts @CartsCostco · Oct 16                                                       
                                                Weider Red Yeast Rice Plus 600 mg, Mature Holland Gouda From Holland,
                                                Kirkland All Chocolate Mix, Snack Factory Organic Pretzel Crisps

                                                             
                                                Jae @jaebird__ · Oct 16                                                        
                                                I ate a whole container of hummus w pretzel crisps last night and the only thing
                                                I’m sad about is that I’m now out of hummus

                                                     1                          9


                                                Rachell Thibodeaux @Mitshellroro · Oct 16                                                
                                                Replying to @PretzelCrisps @ULTconnect and 2 others
                                                Thank you I emailed them. @ULTconnect @msrobynxo

                                                                                1




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 13 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                        Page 13 of 34



                                                                                    · Oct 16                                             
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-10-01 until:2018-10-24
                                                Replying to @Mitshellroro @ULTconnect and 2 others
                                                Thank you for reaching out! Please be sure to speak with our team at
 pretzel crisps since:2018-10-01    until:2018-10-24
                               slletsconnect.com/pretzel -crisps/.

                                                    1                         2

 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                Olivia Benson       @hoelivia__ · Oct 16                                                 
                                                Buffalo pretzel crisps with spinach artichoke dip is an undefeated combo

                                                            
                                                lola @LolllaaaM · Oct 16                                                                 
                                                Pretzel crisps are sooooo addicting omg I can eat the whole bag

                                                                              2


                                                Rachell Thibodeaux @Mitshellroro · Oct 16                                                
                                                Replying to @PretzelCrisps
                                                We would love to work with you. We can desperately use your help in the
                                                hurricane relief efforts. Please reach out to me. We have distribution, volunteers,
                                                and boots on the ground in several locations. We would love to distribute this
                                                with @ULTconnect @OpBBQRelief @TysonFoods

                                                    1                         2


                                                Pretzel Crisps® @PretzelCrisps · Oct 16                                                  
                                                We know #Halloween         is right around the corner but with #PretzelCrisps
                                                snacks like these, there's no need to be scared!




                                                                6             107


                                                SARA SINGER @Sara_Singerr · Oct 15                                                       
                                                Unpopular opinion: pretzel crisps are 10x better than any chip out there

                                                    1           1             3


                                                ˗ˏˋ ǝᴉɹɐɯ ʎllɐ ˎˊ˗ @sweetenedally · Oct 15                                               
                                                Replying to @spookyariana_
                                                true. and honestly ?? i could totally be began because i loooove vegan food... & i
                                                could totally survive off of hummus and pretzel crisps for the rest of my life to be
                                                honest !

                                                                              3


                                                MT @state_ofMontana · Oct 15                                                             
                                                Replying to @codee_colby
                                                U ever try the buffalo flavor pretzel crisps?

                                                            



       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 14 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                      Page 14 of 34



                                                                                · Oct 15                                               
    Home         Moments                      Pretzel crisps and pretzel
                                                                   hummus.                                    Have an account? Log in
                                                                           crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01  until:2018-10-24
                               That’s it. That’s the tweet.

                                                    1            1             5

 Top    Latest     People    Photos   Videos   News     Broadcasts
                                                alexa @armij0 · Oct 15                                                               
                                                Replying to @PretzelCrisps
                                                Omg I wanna make this one for my aunts Saturday!!

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Oct 15                                              
                                                The flavor you never knew you needed in your life. #PretzelCrisps
                                                instagram.com/p/Bo9LpDWDxLr/…

                                                                 1             3


                                                Create Kids Club @createkidsclub · Oct 15                                            
                                                Living in Green Bay, Wisconsin, it's nealry impossible not to be a football fan.

                                                It’s in our blood, people here like to say we bleed green and gold. If you follow
                                                football... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps @latejulyorganic
                                                #gamedayappetizer #tacodiprecipe




                                                             
                                                   Mr. Spoopy! #TwitchLDN            @MrCraiggy · Oct 15                             
                                                Replying to @benjamin_sabin
                                                I signed off the majority of my paperwork for my new job today so am now in the
                                                "pre-employment" stage.
                                                I now have sweet potato crisps and a pretzel.

                                                    1                          1


                                                Pretzel Crisps® @PretzelCrisps · Oct 15                                              
                                                Keep it simple, Sugar. That's Cinnamon Sugar to you. #PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 15 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                       Page 15 of 34




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                             5


                                                brittany cook @brittanyyycook · Oct 14                                            
                                                All I want to eat are buffalo style pretzel crisps. Please send them to me I need
                                                them or I’ll die.

                                                                1


                                                   chrissy         @NievesChrissy · Oct 14                                      
                                                My favorite hobbies include pretending to serve attitude but hiding in my room
                                                and eating Pretzel Crisps and crying to the Happily Ever After fireworks show in
                                                Disney.




                                                     2                       8


                                                Amber Castle @msnascarjr88 · Oct 14                                                     
                                                Replying to @PretzelCrisps
                                                @benrhodes

                                                            
                                                Paul o Armijo @Armijoo187 · Oct 14                                                      
                                                Replying to @PretzelCrisps
                                                These are the bomb

                                                                             2


                                                Pretzel Crisps® @PretzelCrisps · Oct 14                                      
                                                Versatility means having pumpkin for an appetizer OR a dessert! Like pumpkin
                                                soup OR pumpkin pudding! #PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 16 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                         Page 16 of 34




    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                                               5


                                                Pretzel Crisps® @PretzelCrisps · Oct 14                                                   
                                                Replying to @britttheartist
                                                Thanks for the love, Brittany! We have tons of recipes coming your way. Be sure
                                                to check out all the recipes listed on our site!

                                                                               1


                                                Pretzel Crisps® @PretzelCrisps · Oct 14                                                   
                                                Replying to @laurydeanne @Costco
                                                Enjoy!

                                                                               1


                                                n∞t @renateableposts · Oct 14                                                             
                                                *shoves pretzel crisps into my mouth* I'm just tryna feel somethin

                                                                 7             12

                                                  ｋ∘          @grunxealien · Oct 14                                                       
                                                the best pretzels are the pretzel crisps. hands down

                                                                               3


                                                Alexia Golden @Alexia_g03 · Oct 14                                             
                                                I’ve gone a whole month without animal crackers, pretzel crisps, and Kraft Mac
                                                and cheese. Didn’t think I’d make it this far but here I am.

                                                                               9


                                                liz @EDoerrman · Oct 13                                                     
                                                I’m sitting here eating pretzel crisps with hummus while watching Law&Order
                                                SVU. It’s getting lit tonight ladies

                                                                 1             1


                                                Brittany Monique @britttheartist · Oct 13                                                 
                                                Replying to @PretzelCrisps
                                                Can't wait for your Christmas treats recipes! And please make some
                                                vegan/vegetarian recipes; I love your crisps with hummus!

                                                     1       
                                                Ty Currency $ymbol @Whyte_Tyger · Oct 13                                                  
                                                Replying to @grant_ksu
                                                rods, crisps, twists. basically anything that's not a soft pretzel

                                                     1                         1


                                                Tony D. @tonypdickinson · Oct 13                                                          


       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 17 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                         Page 17 of 34



                                                Replying to @fcuk81v4 @lts_immie
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-10-01 until:2018-10-24
                                                Just not a pretzel person. Either, pork scratchings or salt n vinegar crisps for me.

                                                     1                          3
 pretzel crisps since:2018-10-01 until:2018-10-24
                                                Laury Deanne @laurydeanne · Oct 13                                                        
                                                Replying to @PretzelCrisps
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          
                                                I just purchased the #PretzelCrisps @PretzelCrisps #DarkChocolate and #mint
                                                flavored ones from #Costco @Costco and these taste unbelievably delicious!!!


                                                     1                          1


                                                Pretzel Crisps® @PretzelCrisps · Oct 13                                                   
                                                Celebrate the season with this pumpkin pie bite! Top Cinnamon Sugar
                                                #PretzelCrisps with pumpkin butter #yum




                                                                                1


                                                amanda misses 5sos @lilsquishycal · Oct 13                                                
                                                All I’ve eaten today is a bagel, small bag of those skinny pop things, some
                                                pretzel crisps, strawberries, & a slice of pizza. We love a well fed queen

                                                                                1


                                                skinny b(w)itch @romanticdead1 · Oct 12                                       
                                                yo i only ate some chopped apples and pretzel crisps today and burned it off at
                                                work fwm

                                                                                4


                                                Shrimp @PrincessShrimp · Oct 12                                                           
                                                Pretzel Crisps are delicious

                                                             
                                                    damn we spo0py out here beech                 @LexieMari333 · Oct 12                  
                                                Replying to @itsroblaw
                                                The pretzel crisps take it to an entirely different level. No but really, I love it. It
                                                looks so comfy but super stylish as well.

                                                     1                          2


                                                Pretzel Crisps® @PretzelCrisps · Oct 12                                                   
                                                Mini pizza bites, we can never say no! instagram.com/p/Bo1i4W3DfOO/…

                                                                 1              1


                                                Mel       @melgotserved · Oct 12                                                          
                                                Replying to @tvobservatory
                                                Oh then just pretzel crisps with hummus



       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 18 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                        Page 18 of 34



                                                     1       
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-10-01 until:2018-10-24


                                                Fall snacks at the ready! #PretzelCrisps
 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                5             6


                                                Mel       @melgotserved · Oct 12                                                         
                                                Replying to @tvobservatory
                                                Melt chocolate, dip Pretzel Crisps, sprinkle with candy, sprinkles, etc?

                                                     1       
                                                Chantiiii @queenchantiii · Oct 11                                                        
                                                Pretzel crisps & ranch dip

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Oct 11                                                  
                                                Replying to @munky15
                                                Thank you for the love! We will definitely pass your feedback along to the team to
                                                consider!!

                                                             
                                                Recipe Farm @RecipeFarm · Oct 11                                                         
                                                Dark Chocolate and Peppermint Pretzel Crisps Brownie Trifle
                                                recipefarm.net/recipe/dark-ch…




                                                             
                                                Jessica Stephens @munky15 · Oct 11                                                       
                                                Replying to @PretzelCrisps



       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 19 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                       Page 19 of 34



                                                Noooo!! Please bring them back, they're so addictive!
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                     1      
                                                Matt Turse @TeamTurseRacing · Oct 11                                                    
                                                Replying to @benrhodes @jediyoda9008 and 3 others
                                                Very cool that people reach out to do this! Our little race team reaches out to
                                                potential sponsors everyday, so for a potential sponsor to do the reaching out is
                                                incredibly cool. We need more small businesses to do this!!

                                                                             2


                                                KU Bookstore @KUBookstore · Oct 11                                           
                                                Does your stomach keep growling in the middle of lecture? Well we know just the
                                                cure! Swing by your nearest #HawkShopKU location and get @PretzelCrisps for
                                                20% off to soothe your afternoon cravings.     #HealthyHitsKU #HealthyHawks




                                                                             1


                                                Pretzel Crisps® @PretzelCrisps · Oct 11                                                 
                                                Replying to @munky15




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 20 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                        Page 20 of 34



                                                Hi there, there is no current distribution of this flavor! Your best shot might be
    Home         Moments                                                                            you know Have an account? Log in
                                                                    pretzel crisps since:2018-10-01 until:2018-10-24
                                                some remaining product      at Walgreens! We will let                when and if they are


 pretzel crisps since:2018-10-01
                                until:2018-10-24
                                 1    
                                                Pretzel Crisps® @PretzelCrisps · Oct 11                                        
 Top    Latest     People    Photos   Videos   News
                                                Just a fewBroadcasts
                                                           steps stand between you and apple cheesecake trifles! Yes, you heard             
                                                right. #dessert ow.ly/v09P30lY8mJ




                                                                               1


                                                Ashley Rockwell @ashrockwell · Oct 10                                           
                                                I’m watching The Office while drinking wine and eating pretzel crisps with guac
                                                while Corry and the kitten are snuggled up sleeping. This life ain’t too damn bad
                                                and I’m grateful for it everyday

                                                                               1


                                                Mary @maloober_ · Oct 10                                                              
                                                Replying to @Brettspeare
                                                every night my *mega* fit and healthy roommate travels for work is a night I eat
                                                an entire bag of pretzel crisps with peanut butter as a meal

                                                    1                          3


                                                Marina WatanaBOO           
                                                                            @marinashutup · Oct 10                                   
                                                Replying to @SadistHailey
                                                Idk what brand but those would fall under pretzel crisps imo

                                                    1                          1


                                                Ben Rhodes 
                                                            @benrhodes · Oct 10                                                      
                                                Replying to @jediyoda9008 @TitosVodka and 2 others
                                                The more the merrier. We are all about great partnerships and making sure
                                                everyone is winning on and off the track!

                                                    1        
                                                Andy Froehlich @jediyoda9008 · Oct 10                                                 
                                                Replying to @benrhodes @TitosVodka and 2 others
                                                Actually my business is looking to join in the fun & would love to look at
                                                partnering up and sponsoring you as well!

                                                    1                          1


                                                Jessica Stephens @munky15 · Oct 10                                                 
                                                @PretzelCrisps Do you have a list of where I can buy the gluten free dark
                                                chocolate minis? The website just gives a general list of where to buy your
                                                products, but not who carries the gluten free version (the vast majority that I've
                                                check do not). Thanks!


       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 21 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                        Page 21 of 34



                                                    1       
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-10-01 until:2018-10-24

                                                                                                                                         
 pretzel crisps since:2018-10-01 until:2018-10-24
                                                Replying to @jediyoda9008
                                                Here are some brands that I really like! @TitosVodka @ThorntonsInc
                                                @PretzelCrisps, Grippos
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                    1                         2


                                                Pretzel Crisps® @PretzelCrisps · Oct 10                                                  
                                                Celebrate #PumpkinSZN with this #dessert no one will be able to resist!
                                                ow.ly/PNLJ30lY8p0




                                                                2             2


                                                Pretzel Crisps® @PretzelCrisps · Oct 10                                                  
                                                BOO! Don't be scared, it's #snacktime instagram.com/p/BowTIpjDEE5/…

                                                            
                                                shea | ➶        @jeongguks_ot7 · Oct 10                                                  
                                                i was hungry before i went to bed, so i got a little late night snack of pretzel
                                                crisps and hummus to dip them in and some grapes.

                                                well i fell asleep mid eating and i just found half my phone completely
                                                submerged into the hummus.

                                                            
                                                Kendall Perry @Kendall_Perry · Oct 9                                                     
                                                I am CRAVING everything pretzel crisps

                                                            
                                                Silvia Vanni @MysticForceFdnt · Oct 9                                                    
                                                Love @PretzelCrisps !


                                                  Pretzel Crisps® @PretzelCrisps
                                                  Follow Pretzel Crisps® now if you're ready to start snacking better!


                                                                              1


                                                Justin Gabbard @justingabbard87 · Oct 9                                                  
                                                Replying to @PretzelCrisps
                                                If you feel the need to send me a bag of them I can provide an address!
                                                #prettyplease

                                                            
                                                Justin Gabbard @justingabbard87 · Oct 9                                                  



       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 22 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                        Page 22 of 34



                                                Replying to @PretzelCrisps
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-10-01 until:2018-10-24
                                                It’s my go to snack! My favorite from you guys! I work at Walmart and we don’t
                                                carry that flavor!

 pretzel crisps since:2018-10-01
                                until:2018-10-24
                                      
                                                Pretzel Crisps® @PretzelCrisps · Oct 9                                                   
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                Replying to @justingabbard87
                                                This flavor can be tricky to find but Sam's tends to have them on hand! You can
                                                also check your local Walmart or Target for this flavor!

                                                    2                         1


                                                Pretzel Crisps® @PretzelCrisps · Oct 9                                                   
                                                Take a bite. If you dare. #PretzelCrisps #Halloween         ow.ly/8qAZ30lY839




                                                                 2            3


                                                Chaniya Cross @PINKNi · Oct 8                                                            
                                                Replying to @YellaSunshine
                                                Pretzel Crisps!!

                                                                              1


                                                         Ⓥ @yimsanityy · Oct 8                                                  
                                                FUCK ME I bought these pretzel crisps cause I looked at the label at the store but
                                                then I get home and see this smfh




                                                    1       



       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 23 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                     Page 23 of 34



                                                                                       · Oct 8                                       
    Home         Moments                                                                                  Have an account? Log in
                                                                 pretzel crisps since:2018-10-01 until:2018-10-24
                                                @PretzelCrisps how  come I can only get dark chocolate        at sams club?

                                                    1       
 pretzel crisps since:2018-10-01 until:2018-10-24
                                                SALEN     @okaysalena · Oct 8                                             
                                                Avocado, tomato and cheddar cheese on pretzel crisps sounds amazing right
 Top    Latest     People    Photos   Videos   News
                                                now     Broadcasts                                                                       

                                                                              3


                                                Fred @scottytoosoupy · Oct 8                                                       
                                                Pretzel crisps fuckin smack

                                                                              1


                                                Misuse @A_Misuse · Oct 8                                                           
                                                Replying to @devolore
                                                Cause you should mix in Pretzel Crisps

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Oct 8                                             
                                                Spread on the fall flavor. #Pumpkin instagram.com/p/BorgLZXjfMU/…

                                                                              2


                                                KU Bookstore @KUBookstore · Oct 8                                               
                                                This week’s healthy hit features @PretzelCrisps!! You can get any flavor for 20%
                                                off at all Hawk Shop locations!       #HealthyHit #HealthyHawks




                                                                              3


                                                Pretzel Crisps® @PretzelCrisps · Oct 8                                             
                                                Put your apple picking spoils to good use with these #autumn inspired bites!
                                                #PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 24 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                       Page 24 of 34




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                                             5


                                                GeekChef USA @GeekChefUSA · Oct 8                                                       
                                                RT @PretzelCrisps: Honey. Pumpkin. Butter. Yes. ow.ly/TMhq30lY7Km




                                                            
                                                christian @cjnixon2000 · Oct 7                                                          
                                                I GOT HUMMUS AND PRETZEL CRISPS IM UNSTOPPABLE

                                                                             12


                                                AR7♕ @AhmedAmirRimi · Oct 7                                                             
                                                This graze box shit is actually good. These guys got me snacking on beetroot
                                                crisps, jalapeño chickpeas and cinnamon pretzel sticks.

                                                            
                                                Moving to Mars        @Kismatt · Oct 7                                                  
                                                also, garlic parmesan pretzel crisps are da bomb.

                                                                             4


                                                Pretzel Crisps® @PretzelCrisps · Oct 7                                        
                                                Flag on the play! Missing dipping vehicle for game day snacks! #PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 25 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                       Page 25 of 34




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                               2             8


                                                Gina Cangin @GinaCangin · Oct 7                                                         
                                                Replying to @PretzelCrisps
                                                Love them!

                                                            
                                                LoyaltyIsEverythinng @Issa_Sutton · Oct 6                                               
                                                These pretzel    crisps smaCk fr

                                                            
                                                costco_carts @CartsCostco · Oct 6                                                       
                                                McCormick Montreal Steak Seasoning, Kind Bar Variety Pack, Snack Factory
                                                Organic Pretzel Crisps, Dannon Activia Probiotic Yogurt 4 oz.

                                                            
                                                Piper The Puppy @PiperThePuppy2 · Oct 6                                          
                                                I have just proven that I can climb on the couch all by myself provided that I am
                                                motivated by Snack Factory Deli Style Pretzel Crisps. I feel that makes me the
                                                ideal choice to be their spokesperson.




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 26 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                       Page 26 of 34




    Home         Moments                      Candace Walsh @candacewalsh · Oct 6                          Have an account? Log in
                                                                  pretzel crisps since:2018-10-01 until:2018-10-24
                                                                                                                                        
                                                Replying to @TheRealDratch
 pretzel crisps since:2018-10-01   until:2018-10-24
                               Pretzel crisps and cream cheese.

                                                                             1
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         
                                                Old Nerd Reviews @OldNerdReviews · Oct 6                                                
                                                NEW! FRIDAY FAVORITES: Snack Factory Pretzel Crisps [video]
                                                youtu.be/eeYRzlAm6bk

                                                #pretzels #snacks #foodreviews




                                                                             1


                                                Pretzel Crisps® @PretzelCrisps · Oct 6                                     
                                                How do you like your pumpkin #dip? We're not picky, we'll take #pumpkin no
                                                matter what.




                                                               2             14


                                                Kaila@HealthyHelper @Healthy_Helper · Oct 6                                             
                                                Have you ever seen a more perfect #snackplate ?!     The deets
                                                   #vegan #peanutbutter cream cheese (recipe coming soon!      )
                                                    @pretzelcrisps
                                                   apple slices
                                                    drizzilicious birthday cake… instagram.com/p/Bol_y1zAdko/…

                                                                             1


                                                Matt Miller @MillerArtworks · Oct 5                                                     
                                                Replying to @therealredman
                                                All the hummus on my plate
                                                And no more pretzel crisps
                                                i gotta go find something to do
                                                I'm just talking
                                                Not stalking
                                                Trying to make my words rhyme
                                                you know how it is
                                                Whats the biz
                                                Sitting at the bus stop

                                                           


       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 27 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                    Page 27 of 34




    Home         Moments                      ghost dick @knzowns  · Oct
                                                                pretzel      5 since:2018-10-01 until:2018-10-24
                                                                        crisps                             Have an account? Log in 




 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                     




                                                            
                                                    @fouIcraft · Oct 5                                                            
                                                a bit of light in dark times: everything bagel seasoned pretzel thin crisps exist
                                                and are absolutely delightful

                                                                             7


                                                Rugged Refuge, LLC @RuggedRefuge · Oct 5                                          
                                                SNACK FACTORY: Pretzel Crisps Deli Style Sea Salt & Cracked Pepper, 7.2 oz




                                                            
                                                Pretzel Crisps® @PretzelCrisps · Oct 5                                            
                                                No. Messing. Around. It's snack time! instagram.com/p/Bojdfvbgt6w/…

                                                                1            2



       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 28 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                     Page 28 of 34




    Home         Moments                      Pretzel Crisps® @PretzelCrisps     · Oct 5
                                                                 pretzel crisps since:2018-10-01            Have an account? Log in 
                                                                                                 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                      




                                                                2              5


                                                Richard @Blubx · Oct 4                                                             
                                                @PretzelCrisps thanks very much for the follow. Happy Friday!

                                                            
                                                LIZZ @_lizbef · Oct 4                                                              
                                                hummus + pretzel crisps >

                                                            
                                                Alycia @alycia_pimentel · Oct 4                                                    
                                                Relationship status: cuddling a bag of garlic parmesan pretzel crisps

                                                                               4


                                                Fitz Lunch House @fitzlunch · Oct 4                                         
                                                Special 9/4: cheddar and bacon smothered chicken breast sandwich with pesto
                                                pasta salad and chips.

                                                I will also have be serving a hot Italian Beef sandwich.

                                                Soup: cheesy chicken with rice

                                                Sweets: sweet and salty peanut butter pretzel crisps




                                                            
                                                Pretzel Crisps® @PretzelCrisps · Oct 4                                             
                                                Honey. Pumpkin. Butter. Yes. ow.ly/TMhq30lY7Km




                                                                3              6



       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 29 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                 Page 29 of 34




    Home         Moments                      han @spambamhan  · Octcrisps
                                                              pretzel                        
                                                                        3 since:2018-10-01 until:2018-10-24
                                                                                                       Have an account? Log in 




 pretzel crisps since:2018-10-01
                                until:2018-10-24
                                      
                                                Pretzel Crisps® @PretzelCrisps · Oct 3                                        
 Top    Latest     People    Photos   Videos    We're ready
                                               News         for some sweet and salty snacking. You?
                                                         Broadcasts                                                                
                                                instagram.com/p/BoeZVbIAjDZ/…

                                                                              1


                                                Mike Kanach @mkanach · Oct 3                                                  
                                                Replying to @ethanjacobslaw
                                                1. Would have to file a new application (diff goods), based on representations
                                                made.
                                                2. Descriptive/generic refusal concerns (see eg PRETZEL CRISPS).
                                                3. Does fraud in obtaining 1 registered trademark impact other TM applications?
                                                4. Still have common law rights.
                                                #trademarks #weed

                                                    1                         1


                                                Pretzel Crisps® @PretzelCrisps · Oct 3                                        
                                                Cozy up to fall favorites this season. #PretzelCrisps #Fall




                                                                              1


                                                Fitz Lunch House @fitzlunch · Oct 3                                           
                                                Special 10/3: hot Italian Beef & provolone sandwich with a side of warm
                                                giardiniera and kettle potato chips.

                                                Soup: cheesy chicken and rice or vegetable beef

                                                Sweets: sweet and salty peanut butter pretzel crisps

                                                Random philosopher: Arthur Schopenhauer




                                                            
                                                John Webb @JWebbd52 · Oct 2                                                   
                                                Hey @PretzelCrisps, Thank you for the follow!

                                                            
                                                Ξddiҽ      @Eddie_Illi · Oct 2                                                
                                                pretzel crisps and hummus…name a better duo

                                                    1       



       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 30 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                      Page 30 of 34



                                                                              · Oct 2                                                 
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-10-01 until:2018-10-24
                                                Oberto Teriyaki Beef Jerky, Galbani Shredded Paremesean,         Kirkland Salted Butter


 pretzel crisps since:2018-10-01
                                until:2018-10-24
                                      
                                                Heather @HeatherMurphy89 · Oct 2                                                    
 Top    Latest     People    Photos   Videos   News
                                                Delicious Broadcasts
                                                          snack at work in the afternoon!! #pretzelcrisps blackboxnz                      
                                                #blackboxnz #betterlifestyleblackboxnz #betterlifestyleblackbox
                                                #itrybeforeyoubuy #productreview #review #online…
                                                instagram.com/p/Boc9ltaAFvr/…

                                                                 1            1


                                                Mariana Loyola @coke_isit · Oct 2                                           
                                                Tell me why my dumbass thought it was a good idea to eat pretzel crisps and
                                                the fucking library

                                                    1        
                                                Show this thread

                                                Maia Ito @ito_maia · Oct 2                                                      
                                                diet during the week: three cookies and a couple pretzel crisps are a meal right ?
                                                bagel for dinner ?

                                                diet during the weekend: HoT ChEEtoS, PoPCorN, jUICe, rAmen, TACO BeLl,
                                                CoOkiEs, CeReAl, JaMBa JUIce!!! waittttt can we go out to eattttt ? nvm i’m too full
                                                to move

                                                                              3


                                                Pretzel Crisps® @PretzelCrisps · Oct 2                                              
                                                Fallin' in love with seasonal snacks. See what we did there?! #PretzelCrisps
                                                #FallFlavors




                                                    1            3            12


                                                Gwen Pudlowski @Gwendolyn_Renee · Oct 1                                        
                                                I was so excited to eat my pretzel crisps that I bought TODAY. Then I realized
                                                why they tasted like just crisp and no pretzel...




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 31 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                       Page 31 of 34




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                                             8


                                                Pickles @CrazyCatLeann · Oct 1                                               
                                                Without telling my husband what to get from the store.. he grabbed a Coke and
                                                jarlsburg dip with pretzel crisps. This man just gets me.

                                                                             3


                                                Lauren Trumbauer        @laurennnkate_ · Oct 1                                
                                                I’ve had a hummus addiction for the last 6 years of my life. Hummus with pretzel
                                                crisps counts as a meal, right?

                                                                             4


                                                Sierra @sierrafoxx · Oct 1                                                              
                                                Buffalo wing pretzel crisps + roasted garlic hummus... thank me later

                                                                             6


                                                Pretzel Crisps® @PretzelCrisps · Oct 1                                                  
                                                Monday remedy: eat the season's best instagram.com/p/BoZROTnD7BT/…

                                                                             1


                                                Recipe Farm @RecipeFarm · Oct 1                                                         
                                                Everything Pretzel Crisps Crusted Pork Medallions with Sweet Maple Gravy
                                                recipefarm.net/recipe/everyth…




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 32 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                       Page 32 of 34




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                             1


                                                ChristineCop @ChrissyCOP80 · Oct 1                                                      
                                                Replying to @PretzelCrisps @Target
                                                I emailed your pr team FYI with Q

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Oct 1                                                  
                                                Replying to @AJudyJones
                                                Thank you for the helpful feedback! We are passing it along to our team!

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Oct 1                                                  
                                                Replying to @ChrissyCOP80 @Target
                                                Awesome, we are so glad he can enjoy!

                                                     1         1


                                                Pretzel Crisps® @PretzelCrisps · Oct 1                                                  
                                                Replying to @MMMcG03
                                                Thank you very much for bringing this to our attention! We have shared this with
                                                the team but please be sure to let our team know here:
                                                slletsconnect.com/pretzel-crisps/ so we can make this right!

                                                            
                                                Judy Jones @AJudyJones · Oct 1                                                          
                                                Replying to @PretzelCrisps
                                                Love your product & was excited to see cinnamon in my store. I don't think it
                                                needs to be salted for this flavor and it needs way more cinnamon flavor !

                                                     1      
                                                Pretzel Crisps® @PretzelCrisps · Oct 1                                          
                                                Trivia! What's sweet, salty, crunchy and smooth all at the same time? Check the
                                                #link for more: ow.ly/5F4i30lY7p5




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 33 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                       Page 33 of 34




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                2            6


                                                ChristineCop @ChrissyCOP80 · Oct 1                                                      
                                                Thank you!!! @PretzelCrisps look how happy you made this gluten free kid!!
                                                #celiac Found @Target




                                                     1                       1


                                                Heather Warburton @hawarburton · Oct 1                                      
                                                Monday #schoollunches Strawberries, Orange peppers, pretzel crisps, Colby jack
                                                cheese, mandarin oranges, prune, and dark chocolate sea salt caramel.
                                                #heathershomemadekitchen… instagram.com/p/BoZDfnQn7MB/…

                                                            
                                                Ryan A @RyboiMcFlyboi · Sep 30                                                          
                                                Nothing like opening a la croix, snacking on a bowl of pretzel crisps, and
                                                WATCHING THE LAKESHOW #LAKERS CMON BOIZ

                                                                1            3



                                                                                    
                                                                               Back to top ↑




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 34 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-10-01 until:2018-10-24 - Twitter Search                                                   Page 34 of 34




    Home         Moments                                                                               Have an account? Log in
                                                              pretzel crisps since:2018-10-01 until:2018-10-24



 pretzel crisps since:2018-10-01 until:2018-10-24
 Top    Latest     People    Photos   Videos   News   Broadcasts                                                                    




       Case 3:17-cv-00652-KDB-DSC Document 44-2 Filed 10/29/18 Page 35 of 35

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
